EXHIBIT 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment, dated as of June 29, 2017 (the “Amendment”), to the Employment
Agreement, dated April 5, 2016, as amended on January 1, 2017 (the “Employment
Agreement”), is entered into between Ann Rosar (“Executive”) and Heat Biologics,
Inc. (“Corporation”).

WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its Vice President of Finance, Controller and Secretary;
and

WHEREAS, in recognition of the hard work and performance by Executive, the
Corporation desires to amend the Employment Agreement.

NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:

1. Amendment. Section 3(a)(i) of the Employment Agreement is hereby deleted and
replaced with the following:

“(i) Executive shall receive an annual base salary of Two Hundred Twenty-Five
Thousand Dollars ($225,000) for the Term (the “Base Salary”), payable
semi-monthly, which Base Salary may be reviewed and increased on an annual basis
by the Board or a committee thereof to reflect the rate of inflation in effect
at such time.”

2. Severability. The provisions of this Amendment are severable and if any part
or it is found to be unenforceable the other paragraphs shall remain fully valid
and enforceable.

3. No Other Amendments; Confirmation. All other terms of the Employment
Agreement shall remain in full force and effect. The Employment Agreement, as
amended by this Amendment, constitutes the entire agreement between the parties
with respect to the subject matter thereof.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.

5. Governing Law. This Amendment is made and shall be construed and performed
under the laws of the remaining provisions will nevertheless continue to be
valid and enforceable. State of North Carolina without regard to its choice or
conflict of law principles and the parties agree to North Carolina as the
exclusive venue for any disputes arising hereunder.

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

      

 

 

 

By:

/s/ Jeffrey Wolf

 

/s/ Ann Rosar

Name:

Jeffrey Wolf

 

ANN ROSAR

Title:

Chief Executive Officer

 

 












